On the 1st day of April, 1911, judgment was rendered against appellant for a violation of the prohibitory liquor law and his punishment was assessed at a fine of fifty dollars and thirty days' confinement in the county jail. The transcript of the record was not filed in this court until August 5, 1911, which was one hundred and twenty-five days after the rendition of the judgment. As the time for perfecting the appeal had long since expired before the case reached this court, we did not acquire jurisdiction of the case and the appeal is therefore dismissed, with directions to the county court of Comanche county to proceed with the execution of its judgment.